 


110 HR 2947 IH: Energy Efficient Buildings Promotion Act
U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2947 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2007 
Mr. Udall of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the establishment of energy performance standards for new Federal or federally supported buildings, and major renovations of Federal or federally supported buildings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Efficient Buildings Promotion Act.  
2.Federal building energy performance standards 
(a)StandardsSection 305(a)(3) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)) is amended by striking (3)(A) and all that follows through the end of subparagraph (B) and inserting the following: 
 
(3) 
(A)Not later than 1 year after the date of enactment of the Energy Efficient Buildings Promotion Act, the Secretary shall establish, by rule, revised Federal building energy performance standards that require that, for new Federal buildings and Federal buildings undergoing major renovations: 
(i)Each building shall be designed to meet the United States Green Building Council’s Leadership in Energy and Environmental Design (LEED) silver level standard, or an equivalent standard approved by the Administrator of the Environmental Protection Agency.  
(ii)Each building shall be designed to achieve at least a 60 percent reduction compared to the regional average energy consumption (measured as site use intensity) for that building type, calculated according to regional 2003 Commercial Building Energy Consumption Survey data for commercial buildings (or Energy Information Administration national averages where such Commercial Building Energy Consumption Survey data is not available), and 2003 Energy Information Administration data for residential buildings.  
(iii)The buildings shall be designed so that the average fossil fuel energy consumption of the buildings of each Federal agency is reduced, as compared to such energy consumption by similar buildings, calculated according to regional 2003 Commercial Building Energy Consumption Survey data for commercial buildings (or Energy Information Administration national averages where Commercial Building Energy Consumption Survey data is not available), and 2003 Energy Information Administration data for residential buildings, by the percentage specified in the following table: 
 
  
Percentage  
Fiscal year:reduction:   
 
201170  
201580  
202090  
2025100.      
(iv)Each building shall be designed to apply sustainable design principles to siting, design, and construction, and employ renewable energy strategies and technologies.  
(B)Not later than 1 year after the date of enactment of the Energy Efficient Buildings Promotion Act, the Secretary shall establish, by rule, revised Federal building energy performance standards that require that, for new buildings, with respect to which 10 percent or more of construction funding is provided by the Federal Government, and for such buildings undergoing major renovations: 
(i)Each building shall be designed to achieve at least a 50 percent reduction compared to the regional average energy consumption (measured as site use intensity) for that building type, calculated according to regional 2003 Commercial Building Energy Consumption Survey data for commercial buildings (or Energy Information Administration national averages where such Commercial Building Energy Consumption Survey data is not available), and 2003 Energy Information Administration data for residential buildings.  
(ii)Each building shall be designed so that the fossil fuel energy consumption of such building, as compared to such energy consumption by similar buildings, calculated according to regional 2003 Commercial Building Energy Consumption Survey data for commercial buildings (or Energy Information Administration national averages where Commercial Building Energy Consumption Survey data is not available), and 2003 Energy Information Administration data for residential buildings, represents a reduction of: 
 
  
Percentage  
Fiscal year:reduction:   
 
201060  
201570  
202080  
202590  
2030100.     .  
(b)DefinitionSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended by adding at the end the following new paragraph: 
 
(17)The term major renovation means the upgrade or replacement of two of the three major systems of a building (lighting, plumbing, and heating, ventilation, and air conditioning). .  
3.Extension and modification of certain energy tax provisions 
(a)Nonbusiness energy property 
(1)In general 
(A)Increase in lifetime limitationParagraph (1) of section 25C(b) of the Internal Revenue Code of 1986 is amended by striking $500 and inserting $1,000.  
(B)Increase in limitations for certain residential energy propertyParagraph (3) of section 25C(b) of such Code is amended— 
(i)by striking $50 in subparagraph (A) and inserting $100,  
(ii)by striking $150 in subparagraph (B) and inserting $300, and  
(iii)by striking $300 in subparagraph (C) and inserting $600.  
(C)ExtensionSubsection (g) of section 25C of such Code is amended by striking 2007 and inserting 2013.  
(2)Effective dateThe amendment made by this section shall apply to property installed after the date of the enactment of this Act.  
(b)New energy efficient home credit 
(1)In general 
(A)Increase in applicable amountSubparagraph (A) of section 45L(a)(2) of such Code is amended by striking $2,000 and inserting $4,500.  
(B)ExtensionSubsection (g) of section 45L of such Code is amended by striking 2008 and inserting 2013.  
(2)Effective dateThe amendments made by this section shall apply to property acquired after the date of the enactment of this Act.  
(c)Energy efficient commercial buildings deduction 
(1)In general 
(A)Increase in per square footage dollar amountSubparagraph (A) of section 179D(b)(1) of such Code is amended by striking $1.80 and inserting $2.75.  
(B)ExtensionSubsection (h) of section 179D of such Code is amended by striking 2008 and inserting 2013.  
(2)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
4.StudyNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall conduct a study and make recommendations to Congress on whether to conform the incentives provided by the Internal Revenue Code of 1986, as provided in the Energy Policy Act of 2005, to the building energy performance goal contained in section 305(a)(3) of the Energy Conservation and Production Act, as amended by section 2(a) of this Act.  
 
